DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
Applicant's arguments in remarks of July 27, 2022 with respect to claim 1, after the final amendments done to the claims, are considered persuasive because of the following three reasons:
1) by second position parallel to the first position, applicant meant two transistors are physically placed on top of each other if placed vertically and/or physically placed side by side with each other if placed horizontally, i.e. there is a physical alignment between the footprints of the transistors with an intermediate area between their foot prints and that 
2) intermediate area has at least one of the input or output phase shift circuit or transmission lines required for a Doherty amplifier to function. Moreover, 
3) this phase shift circuit or transmission line in the intermediate area mitigates coupling between the two transistors.
All of these three limitations are not found together in any of the prior arts of record, i.e. Li, Gustafsson and Wang. Also, it is not obvious to modify one or the other to include teachings from any of the other prior arts of record to meet all three limitations of claim 1 as stated above.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843